Affirmed and Memorandum Opinion filed May 25, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00469-CV

                     AZHAR M. CHAUDHARY, Appellant

                                         V.
                         WENSHAN ZHANG, Appellee

                On Appeal from the County Court at Law No. 5
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-CCV-064611

                 MEMORANDUM                      OPINION


      In this forcible-detainer suit, the tenant appeals the judgment in favor of the
landlord on the ground that the parties had an executory contract for the sale of
residential real property, and thus, the courts below lacked jurisdiction, and in any
event, the landlord cannot recover possession because it failed to send the tenant a
notice specific to executory contracts. We affirm.
                                        I. FACTS

         Azhar M. Chaudhary contracted to buy a home from Wenshan Zhang, and the
parties entered into the Texas Real Estate Commission’s standard “One to Four
Family Residential Contract (Resale).” The contract set the sales price at $520,000,
of which $104,000 was the “cash portion of the sales price” to be paid by Chaudhary
at closing, and the remaining $416,000 to be paid through conventional financing by
a third party in the form of first mortgage loan secured by vendor’s and deed-of-trust
liens.

         At the same time they entered into the standard sales contract, the parties also
signed the “Buyer’s Temporary Residential Lease,” and again used a standard form
from the Texas Real Estate Commission. Chaudhary agreed to pay rent of $3,200
per month, with the lease terminating upon the first occurring of (a) the closing and
funding of the sale under the sales contract, (b) the termination of the sales contract
prior to closing, (c) Chaudhary’s default under the lease, or (d) Chaudhary’s default
under the sales contract. They agreed that at the closing Chaudhary would receive
credit in the form of a sales-price reduction for the rent he paid while the contract
was pending.

         The sales contract specified a closing date of September 30, 2018, but added
that “Seller shall accommodate Buyer[’s] lender’s needs for extending the closing
date no late[r] than 10/31/2018, with the same covenants and provisions in reference
to the contract and rent credit being applied.” In September 2018, the parties signed
a written amendment extending the closing date to October 31, 2018. In October,
they signed another written amendment that both extended the closing date to
November 30, 2018, and required Chaudhary to pay an additional deposit of $5,000
by October 30, 2018. On November 23, 2018, the Zhangs notified Chaudhary that
they would not extend the closing date or renew the lease because he failed to pay

                                             2
the additional $5,000 deposit required in the October extension or to provide closing
details to the title company. Nevertheless, in December 2018, the parties agreed to
another amendment that extended the closing date to December 31, 2018, and
required Chaudhary to pay an additional deposit of $5,000 by October 30, 2018—
that, is, paying the additional $5,000 Chaudhary had already promised and failed to
pay in the previous amendment. Finally, on January 11, 2019, the parties entered
into their last written amendment. The parties extended the closing date to January
31, 2019, and agreed that (a) Chaudhary would pay the prorated tax and
homeowners’-association expenses at the closing; (b) only rent paid from August 1,
2018, to December 31, 2018, would be credited towards the purchase; and
(c) Chaudhary would release all claims for the deposit and rents if he failed to close
on the purchase by the end of January 31, 2019.

      Chaudhary failed to pay rent for January 2019 or to close on the purchase, so
Zhang notified him that she would not renew the temporary lease and gave him three
days’ notice to vacate the premises. Chaudhary did not surrender the premises, and
Zhang successfully prosecuted a forcible-detainer action against Chaudhary in
justice court. Chaudhary appealed by trial de novo to the county court at law, and
after a non-jury trial, the county court at law ruled in Zhang’s favor.

      On further appeal to this Court, Chaudhary argues that the sales contract was
an executory contract, and thus, (a) the courts below lacked jurisdiction over the
forcible-detainer action, and (b) Zhang cannot prevail because she failed to send the
notices required when a purchaser defaults on an executory contract.

                                  II. JURISDICTION

      Subject-matter jurisdiction is essential to the authority of a court to decide a
case. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443–44 (Tex.
1993). Whether a court has subject-matter jurisdiction is a question of law, which
                                           3
we review de novo. See Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217,
226 (Tex. 2004).

      A justice court in the precinct where the real property is located has
jurisdiction over forcible-detainer suits. TEX. GOV’T CODE ANN. § 27.031(a)(2);
TEX. PROP. CODE ANN. § 24.004(a). A forcible-detainer action determines which
party has the superior right to immediate possession of real property. See Rice v.
Pinney, 51 S.W.3d 705, 709 (Tex. App.—Dallas 2001, no pet.). To obtain the right
of possession through a forcible-detainer action, the plaintiff is not required to prove
title, but need only supply sufficient evidence of ownership to demonstrate a superior
right to immediate possession. Shaver v. Wells Fargo Bank, NA, No. 14-13-00585-
CV, 2014 WL 3002414, at *2 (Tex. App.—Houston [14th Dist.] July 1, 2014, pet.
struck); Salaymeh v. Plaza Centro, LLC, 264 S.W.3d 431, 435 (Tex. App.—Houston
[14th Dist.] 2008, no pet.).

      In contrast, a justice court lacks jurisdiction to adjudicate title. TEX. PROP.
CODE ANN. § 27.031(b)(4). Thus, a forcible-detainer action in a justice court
determines only the right to actual possession of the property, but cannot resolve title
disputes, which may be addressed in a separate suit in a court of proper jurisdiction.
TEX. R. CIV. P. 510.3(e); Rice, 51 S.W.3d at 709.

      A party may appeal the justice court’s judgment to a statutory county court by
trial de novo. TEX. R. CIV. P. 509.8; TEX. R. CIV. P. 510.10(c). In a forcible-detainer
appeal, the county court has no greater jurisdiction than the justice court had.
Salaymeh, 264 S.W.3d at 435; Rice, 51 S.W.3d at 708–09. Thus, like the justice
court, the county court cannot adjudicate title.

      But, the mere existence of a title dispute does not necessarily deprive the
justice court or county court of jurisdiction. See Gardocki v. Fed. Nat’l Mortg. Ass’n,
No. 14-12-00921-CV, 2013 WL 6568765, at *3 (Tex. App.—Houston [14th Dist.]
                                           4
Dec. 12, 2013, no pet.) (mem. op.) (citing Goggins v. Leo, 849 S.W.2d 373, 377
(Tex. App.—Houston [14th Dist.] 1993, no writ)). The title dispute must be “so
integrally linked to the issue of possession that possession may not be determined
without first determining title.” Id. (quoting Falcon v. Ensignia, 976 S.W.2d 336,
338 (Tex. App.—Corpus Christi 1998, no pet.)). If the right to immediate possession
can be adjudicated on a basis other than title, then the justice court (and on appeal,
the county court) retains jurisdiction over the forcible-detainer action. Id.

      If the parties have a landlord-tenant relationship, then the right to immediate
possession can be resolved on that basis without resolving questions of title to the
property. Rice, 51 S.W.3d at 712. Here, Chaudhary and Zhang entered into a
temporary residential lease to run from the sales contract’s commencement to its
closing date. The closing date—and thus, the expiration of the lease—ultimately was
extended from September 30, 2018, to January 31, 2019, after which the lease was
not renewed again.

      Under these circumstances, the question of which party had the superior right
to immediate possession could be decided from the lease’s terms and the
amendments extending the closing date without the need to resolve a title dispute.
We accordingly conclude that the courts below properly exercised jurisdiction over
this forcible-detainer action.

      We overrule Chaudhary’s first issue.

                                     II. NOTICE

      A person commits a forcible detainer by refusing to surrender possession of
real property in response to a proper and timely notice to vacate if the person “is a
tenant or subtenant willfully and without force holding over after the tenant’s right
of possession.” TEX. PROP. CODE ANN. § 24.002. Unless the parties have otherwise


                                           5
agreed in writing, a landlord must give a tenant at will or by sufferance at least three
days’ written notice to vacate before the landlord files a forcible-detainer suit. TEX.
PROP. CODE ANN. § 24.005(b). To prevail in the forcible-detainer suit, a landlord
need prove only that (a) it owns the property; (b) the defendant is a tenant at will, a
tenant at sufferance, or a tenant or subtenant willfully holding over after the
termination of the tenant’s right of possession; (c) the landlord gave proper notice to
the tenant to vacate the premises; and (d) the tenant refused to vacate. See Shields
Ltd. P’ship v. Bradberry, 526 S.W.3d 471, 478 (Tex. 2017).

       Zhang proved each of these elements. Her agent Lou testified that Zhang owns
the property. Chaudhary agreed in the lease that he is a tenant and that “[a]ny
possession by Tenant after termination creates a tenancy at sufferance and will not
operate to renew or extend this lease.” By the parties’ agreement, the lease
terminated not later than January 31, 2019, and because Chaudhary failed to vacate
the property, he became a tenant at sufferance. Lou testified that he sent Chaudhary
Zhang’s notice to vacate via certified mail on February 6, 2019; Zhang filed this
forcible-detainer action two weeks later. Finally, it is undisputed that Chaudhary
failed to vacate the property.

       On appeal, Chaudhary does not argue that the evidence is legally or factually
insufficient to support the trial court’s implied finding that Zhang proved her claim.1
He instead argues that the sales contract was an executory contract and that he
accordingly was entitled to a different statutory notice—one that is specific to certain
claims concerning executory contracts—as described in Texas Property Code
sections 5.063 and 5.064.

       1
         Because Chaudhary failed to follow the procedures for obtaining findings of fact and
conclusions of law following a nonjury trial, we presume that the trial court made all factual
findings necessary to support the judgment. Ad Villarai, LLC v. Chan Il Pak, 519 S.W.3d 132, 135
(Tex. 2017).

                                               6
       Under those provisions, a seller of residential real property under an executory
contract may enforce remedies of rescission or of forfeiture and acceleration against
a defaulting buyer only if the seller first notifies the buyer of (a) the seller’s intent to
employ such a remedy, and (b) the buyer’s right to cure the default within thirty
days. See TEX. PROP. CODE ANN. §§ 5.063–.64. The inapplicability of these sections
is apparent when one considers that a lease’s expiration by its own terms is neither
a default nor capable of cure. Moreover, Zhang has not sought rescission or forfeiture
and acceleration of an executory contract; she has asserted only a superior right of
possession against a tenant at sufferance who refused to vacate the property after the
lease expired. On that issue, the trial court properly ruled in Zhang’s favor.

       We overrule Chaudhary’s second issue, and we affirm the trial court’s
judgment.




                                          /s/       Tracy Christopher
                                                    Chief Justice

Panel consists of Chief Justice Christopher and Justices Spain and Wilson.




                                                7